—Appeal by the defendant from an amended sentence of the County Court, Orange County (Paño Z. Patsalos, J.), imposed August 18, 1997, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of an indeterminate term of IV3 to 4 years imprisonment upon his previous conviction of attempted criminal possession of a forged instrument in the second degree.
Ordered that the amended sentence is affirmed.
The issue raised by the defendant on appeal was not raised in the County Court either by motion to vacate or otherwise, and therefore it is not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, the revocation of the defendant’s probation was properly based upon his failure to report to his probation officer on two occasions (see, People v Powell, 209 AD2d 645). Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.